Name: COMMISSION REGULATION (EC) No 3412/93 of 13 December 1993 reintroducing customs duties on products of CN codes 7202 41 and 70202 49 originating in the Republics of Croatia, Bosnia-Herzegovina and Slovenia and in the territory of the former Yugoslav Republic of Macedonia for which tariff ceilings were opened by Council Regulation (EEC) No 478/83
 Type: Regulation
 Subject Matter: political geography;  iron, steel and other metal industries;  political framework;  tariff policy
 Date Published: nan

 14. 12. 93 Official Journal of the European Communities No L 310/29 COMMISSION REGULATION (EC) No 3412/93 of 13 December 1993 reintroducing customs duties on products of CN codes 7202 41 and 70202 49 originating in the Republics of Croatia, Bosnia-Herzegovina and Slovenia and in the territory of the former Yugoslav Republic of Macedonia for which tariff ceilings were opened by Council Regulation (EEC) No 478/83 the Community market for these products requires the reintroduction of customs duties vis-ci-vis the Republics in question ; Whereas the levying of customs duties for these products should therefore be reintroduced, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 478/93 of 25 February 1993 establishing ceilings and Community surveillance for imports of certain products originating in the Republics of Croatia, Bosnia-Herzegovina, Slovenia and the territory of the former Yugoslav Republic of Macedonia ('), and in particular Article 1 (4) thereof ; Whereas, pursuant to Article 1 of that Regulation, the Republics of Croatia, Bosnia-Herzegovina, Slovenia and the territory of the former Yugoslav Republic of Mace ­ donia should benefit from preferential tariff arrangements, in particular subject to tariff ceilings ; whereas Article 1 (4) provides that once the ceilings are reached the Commission may adopt a regulation to reintroduce the levying of the customs duties actually applied vis-ci-vis third countries until the end of the calendar year ; Whereas imports of the products specified in the Annex to this Regulation originating in the said Republics and eligible for tariff preference have been charged against the ceiling up to the total amount ; whereas the situation on Article 1 From 17 December 1993, the levying of customs duties suspended for 1993 by Regulation (EEC) No 478/93 shall be reintroduced on imports into the Community of the products shown in the Annex, originating in the Repu ­ blics of Croatia, Bosnia-Herzegovina, Slovenia and the territory of the former Yugoslav Republic of Macedonia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 51 , 3 . 3. 1993, p. 9. No L 310/30 Official Journal of the European Communities 14. 12. 93 ANNEX Order No CN code Description (1 ) (2) ^ (3) 04.0050  Ferro-chromium : 7202 41   Containing by weight more than 4 % of carbon : 7202 41 10  Containing by weight more than 4% but not more 6 % of carbon 7202 41 90    Containing by weight more than 6 % of carbon 7202 49 Other : 7202 49 10 Containing by weight more than 0,05% of carbon 7202 49 50    Containing by weight more than 0,05 % but not more than 0,5 % of carbon 7202 49 90    Containing by weight more than 0,5 % but not more than 4 % of carbon